SUHRHEINRICH, Circuit Judge,
concurring in part and dissenting in part.
I concur in the court’s opinion as to Parts I and II. However, I dissent from Part III, dealing with municipal liability for inadequate training.
The majority opinion correctly recognizes that claims of inadequate training brought under 42 U.S.C. § 1983 are governed by City of Canton v. Harris, 489 U.S. 378, *1050109 S.Ct. 1197, 103 L.Ed.2d 412 (1989). Harris set forth three elements that must be proven to hold a municipality liable for inadequate training: (1) the training must, in fact, be inadequate; (2) the inadequacy must result from the municipality’s deliberate indifference; and (3) the deliberate indifference must be closely related to or cause the constitutional violation complained of. Id. at 388-90, 109 S.Ct. at 1204-05; accord Hill v. McIntyre, 884 F.2d 271, 275 (6th Cir.1989).
In determining whether the training program was adequate, the focus must be on the program itself, not on whether a particular officer was adequately trained. Harris, 489 U.S. at 390-91, 109 S.Ct. at 1205-06. In support of its finding of sufficient evidence of inadequate training the majority improperly relies upon such officer-specific evidence. The majority relies on the appellants’ submission that Officers Size-more, Lemker, and Scholl “were [not] able to give specific responses as to the content of their training.” This is precisely the sort of evidence that the Supreme Court regards as “saypng] little about the training program or the legal basis for holding the city liable.” Id. at 391, 109 S.Ct. at 1206.
Similarly, the expert testimony of Dr. Kirkham is of no evidentiary value in the instant case. Dr. Kirkham makes no specific findings regarding the program itself. Instead, he engages in the wild speculation that because the officers did not understand the appropriate procedures, the training program must be inadequate. This conjecture involves a leap that the Supreme Court has specifically forbidden. Id. at 390-91, 109 S.Ct. at 1206 (mere fact that a particular officer is inadequately trained is not sufficient as it might be that a sound program is occasionally negligently administered). Dr. Kirkham’s conclusion is based solely on the conduct and circumstances of the particular officers involved in the instant case. To be evidence upon which a finding of inadequacy may be based, the conclusion must be based on specifically perceived shortcomings of the training program itself.1
Finally, the appellants rely on the City of Cincinnati Office of Municipal Investigation (“OMI”) report. This report concluded, based on interviews with officers Sizemore, Lemker, and Scholl, that the training program was inadequate. The interviews, however, revealed only that the officers were unable to recall the specifics of the training program. The report does not reveal any attempt to adduce the content of the training program. The OMI report thus suffers from the same deficiency as Dr. Kirkham’s testimony, it focuses on the officers rather than the program.
The appellants claim that the training program was inadequate. A report that fails to determine the content of that program or the manner in which it was administered is no evidence of the adequacy of the program.
Even if the appellants’ evidence were sufficient, the record does not even contain a hint that the asserted inadequacy resulted from the city’s deliberate indifference. Claims of inadequate training test fundamental considerations of judicial restraint. First, when a federal court reviews municipal or state executive conduct or policy, as here, it must be very careful not to violate principles of federalism. Second, the federal judiciary must remain ever-mindful of its limited competence regarding executive functions, such as the formulation and administration of training programs.
In order to safeguard our system of federalism and limit the judiciary to the ambit of its competence, the Supreme Court imposed the exacting deliberate indifference requirement. To constitute deliberate indifference, the training program's inadequacy must “reflect[ ] a ‘deliberate’ or ‘conscious’ choice by a municipality_” Harris, 489 U.S. at 389, 109 S.Ct. at 1205. The fact that the city had a training program and policies dealing with the circumstances here at issue demonstrates, though perhaps *1051not conclusively, that the city was not deliberately indifferent to the rights of the mentally ill. Having come forward with this evidence, it is incumbent upon the plaintiffs to point to specific facts that give rise to a genuine issue of fact as to deliberate indifference. Ped.R.Civ.P. 56(e); Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548, 2553, 91 L.Ed.2d 265 (1986). The plaintiffs have failed to do so. Certainly, the evidence previously discussed, which relates only to the conduct of the officers, is not probative of the city’s fault. The record also fails to disclose any evidence whatsoever of the city’s attitude toward the challenged training program.
The majority’s reliance on Leach v. Shelby County Sheriff, 891 F.2d 1241 (6th Cir.1989), is misguided. In Leach the court found that the sheriff, with whom the county reposed supervisory responsibility, was deliberately indifferent because he failed to act despite the occurrence of at least fourteen instances of identical “deplorable treatment.” The Supreme Court has recognized that inaction in the face of such often repeated violations can be said to be deliberate indifference. See Harris, 489 U.S. at 390 n. 10, 109 S.Ct. at 1205 n. 10. In the instant case, there is no evidence of often repeated violations of the rights of furloughed psychiatric patients by police officers. Nor has the plaintiff introduced even a scintilla of other evidence that the city made a conscious or deliberate choice to be indifferent regarding its training program.
I must, therefore, respectfully dissent from the reversal of summary judgment on the inadequate training claim.

. I do not mean to suggest that expert testimony is never to be given weight. However, such testimony must first disclose a proper legal basis, which Dr. Kirkham’s testimony does not. In this regard, I am in agreement with the concurring opinion.